Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander S. Stewart appeals the district court’s order dismissing without prej- . udice his civil complaint as frivolous pursu*2ant to 28 U.S.C. §§ 5, 1915(e)(2)(i) (2012).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stewart v. Dep’t of the Navy, No. 4:14-cv-00071-MSD-TEM (E.D.Va. filed July 7, 2014 & entered July 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude that the order is final and ap-pealable as no amendment to the complaint could cure the defects identified by the district court. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).